Order entered September 19, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00460-CR

                                MARIO VASQUEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F11-56819-I

                                           ORDER
        Before the Court is appellant’s September 18, 2017 first motion for an extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due thirty days from the

date of this order.



                                                     /s/   LANA MYERS
                                                           JUSTICE